                   Case 20-11266-JTD        Doc 533       Filed 08/24/20       Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 In re                                                   Chapter 11

 PQ New York, Inc., et al.1                              Case No. 20-11266-JTD

                         Debtors.                        (Jointly Administered)


     NOTICE OF (I) APPROVAL OF SOLICITATION AND VOTING PROCEDURES
         AND (II) HEARING TO CONSIDER APPROVAL OF DISCLOSURE
         STATEMENT AND CONFIRMATION OF THE CHAPTER 11 PLAN

PLEASE TAKE NOTICE THAT, on August 24, 2020, the United States Bankruptcy Court for
the District of Delaware (the “Court”)2 entered an Order granting the Motion of the Debtors and
the Official Committee of Unsecured Creditors (i) Approving on an Interim Basis the Adequacy
of Disclosures in the Combined Plan and Disclosure Statement (as may be modified, amended, or
supplemented from time to time, the “Plan”), (ii) Scheduling the Confirmation Hearing and
Deadline for Filing Objections, (iii) Establishing Procedures for Solicitation and Tabulation of
Votes to Accept or Reject the Combined Plan and Disclosure Statement, and Approving the Form
of Ballot and Solicitation Package, and (iv) Approving the Notice Provisions (the “Solicitation
Procedures Order”). A free copy of the Solicitation Procedures Order is available on the Debtors’
website at https://www.donlinrecano.com/Clients/pqny/Index.

A.       The Voting Record Date.

The Court has approved August 24, 2020, as the record date for purposes of determining which
Holders of Claims in Classes 3 and 4 (the “Voting Classes”) are entitled to vote on the Plan (the
“Voting Record Date”).

B.       The Voting Deadline.

The Court has approved September 18, 2020 at 4:00 p.m. (prevailing Eastern Time) as the voting
deadline (the “Voting Deadline”) for the Plan. The Debtors may extend the Voting Deadline, in
their discretion, without further order of the Court. To be counted as votes to accept or reject the
Plan, all ballots (“Ballots”) must be properly executed, completed, and returned or delivered by:

         1
            The last four digits of PQ New York, Inc.’s federal tax identification number are 1022. The
mailing address for the debtors is 50 Broad Street, New York, New York 10004. Due to the large number
of debtors in these chapter 11 cases, for which the debtors have requested joint administration, a complete
list of the debtors and the last four digits of their federal tax identification numbers is not provided herein.
A complete list of such information may be obtained on the website of the debtors’ voting agent at
www.donlinrecano.com/pqny.
         2
          Capitalized terms used, but not otherwise defined, herein shall have the same meanings ascribed
to them in the Plan.


RLF1 23911978v.1
                   Case 20-11266-JTD       Doc 533       Filed 08/24/20    Page 2 of 10




(1) first class mail; (2) overnight courier; or (3) personal delivery so that they are actually received,
in any case, no later than the Voting Deadline by Donlin, Recano & Company, Inc. (the “Voting
Agent”). All Ballots returned by mail or personal delivery should be sent to:

If by Hand Delivery or Overnight Mail                     If by First Class Mail
Donlin, Recano & Company, Inc.                            Donlin, Recano & Company, Inc.
Re: PQ New York, Inc. et al.                              Re: PQ New York, Inc. et al.
Attn: Voting Department                                   Attn: Voting Department
6201 15th Ave                                             P.O. Box 199043 Blythebourne Station
Brooklyn, NY 11219                                        Brooklyn, NY 11219

Alternatively, Ballots may be submitted via an electronic Ballot through the Voting Agent’s online
electronic Ballot submission portal at https://www.donlinrecano.com/Clients/pqny/vote by no
later than the Voting Deadline.

C.       Form, Content, and Manner of Notices.

         1.        The Solicitation Package.

The following materials shall constitute the solicitation package (the “Solicitation Package”):
              a.     a copy of these Solicitation and Voting Procedures;
              b.     the Solicitation Procedures Order (without exhibits);
              c.     the applicable form of Ballot, in substantially the form of Ballots attached
                     as Exhibit 2 to the Solicitation Procedures Order, as applicable, including a
                     pre-paid, pre-addressed return envelope;
              d.     a cover letter, in substantially the form attached as Exhibit 6 to the
                     Solicitation Procedures Order, describing the contents of the Solicitation
                     Package and urging the Holders of Claims or Interests in each of the Voting
                     Classes to vote to accept the Plan;
              e.     the Notice of Hearing to Consider Confirmation of the Chapter 11 Plan
                     Filed By the Debtors and Related Voting and Objection Deadlines, (the
                     “Confirmation Hearing Notice”) in substantially the form attached as
                     Exhibit 7 to the Solicitation Procedures Order;
              f.     the Plan; and
              g.     any additional documents that the Court has ordered to be made available.

         2.         Distribution of the Solicitation Package.

The Solicitation Package shall provide the Plan, Solicitation Procedures Order (without exhibits,
except the Solicitation and Voting Procedures) in electronic format (CD-ROM or flash drive), and
all other contents of the Solicitation Package, including Ballots, shall be provided in paper format.
Any party that receives the materials in electronic format but would prefer paper format may
contact request a copy by contacting the Plan Proponents’ counsel in writing; (b) visiting the
Debtors’ Case restructuring website at https://www.donlinrecano.com/Clients/pqny/Index. The
Plan Proponents shall serve, or cause to be served, all of the materials in the Solicitation Package
(excluding the Ballots) on the U.S. Trustee and all parties who have requested service of papers in

                                                     2
RLF1 23911978v.1
                   Case 20-11266-JTD       Doc 533      Filed 08/24/20     Page 3 of 10




this case pursuant to Bankruptcy Rule 2002 as of the Voting Record Date. In addition, the Plan
Proponents shall cause the commencement of the mailing of the Solicitation Package to all Holders
of Claims in the Voting Classes on or before August 26, 2020 who are entitled to vote, as described
in section D below.

To avoid duplication and reduce expenses, the Plan Proponents will make every reasonable effort
to ensure that any Holder of a Claim who has filed duplicative Claims against a Debtor (whether
against the same or multiple Debtors) that are classified under the Plan in the same Voting Class
receives no more than one Solicitation Package (and, therefore, one Ballot) on account of such
Claim and with respect to that Class as against that Debtor.

         3.        Resolution of Disputed Claims for Voting Purposes; Resolution Event.

                   a.     If a Claim in a Voting Class is subject to an objection that is filed with the
                          Court on or prior to seven days before the Voting Deadline: (i) the Debtors
                          shall cause the applicable Holder to be served with a Disputed Claim Notice
                          substantially in the form annexed as Exhibit 5 to the Solicitation Procedures
                          Order; and (ii) the applicable Holder shall not be entitled to vote to accept
                          or reject the Plan on account of such Claim unless a Resolution Event (as
                          defined herein) occurs as provided herein.
                   b.     If a Claim in a Voting Class is subject to an objection that is filed with the
                          Court on or prior to September 21, 2020 at 4:00 p.m. (prevailing Eastern
                          Time) the applicable Claim shall be deemed temporarily allowed for voting
                          purposes only, without further action by the Holder of such Claim and
                          without further order of the Court, unless the Court orders otherwise.
                   c.     A “Resolution Event” means the occurrence of one or more of the following
                          events no later than September 21, 2020 at 4:00 p.m. (prevailing Eastern
                          Time):
                                  i.      an order of the Court is entered allowing such Claim
                                  pursuant to section 502(b) of the Bankruptcy Code, after notice and
                                  a hearing;
                                  ii.     an order of the Court is entered temporarily allowing such
                                  Claim for voting purposes only pursuant to Bankruptcy Rule
                                  3018(a), after notice and a hearing;
                                  iii.    a stipulation or other agreement is executed between the
                                  Holder of such Claim and the Debtors resolving the objection and
                                  allowing such Claim in an agreed upon amount; or
                                  iv.     the pending objection is voluntarily withdrawn by the
                                  objecting party.
                   d.     No later than one business day following the occurrence of a Resolution
                          Event, the Debtors shall cause the Voting Agent to distribute via email, hand
                          delivery, or overnight courier service a Solicitation Package and a pre-
                          addressed, postage pre-paid envelope to the relevant Holder.




                                                    3
RLF1 23911978v.1
                   Case 20-11266-JTD       Doc 533      Filed 08/24/20     Page 4 of 10




         4.        Non-Voting Status Notices for Unimpaired Classes and Classes Deemed to Reject
                   the Plan.

Certain Holders of Claims and Interests that are not classified in accordance with section
1123(a)(1) of the Bankruptcy Code or who are not entitled to vote because they are Unimpaired or
otherwise presumed to accept the Plan under section 1126(f) of the Bankruptcy Code will receive
only the Notice of Non-Voting Status to Holders of Unimpaired Claims Conclusively Presumed
to Accept the Plan, substantially in the form annexed as Exhibit 4 to the Solicitation Procedures
Order. Such notice will instruct these Holders as to how they may obtain copies of the documents
contained in the Solicitation Package (excluding Ballots). Certain Holders of Claims or Interests
who are not entitled to vote because they are deemed to reject the Plan under section 1126(g) of
the Bankruptcy Code will receive the Notice of Non-Voting Status to Holders of Impaired Claims
and Interests Deemed to Reject the Plan, substantially in the form annexed as Exhibit 4 to the
Solicitation Procedures Order. Such notice will instruct these Holders as to how they may obtain
copies of the documents contained in the Solicitation Package (excluding Ballots). In addition,
Holders of Claims or Interests in the classes deemed to reject the Plan will also receive the
Disclosure Statement (together with the Plan attached as Exhibit A thereto).

D.       Voting and Tabulation Procedures.

         1.        Holders of Claims or Interests Entitled to Vote.

Only the following Holders of Claims in the Voting Classes shall be entitled to vote with regard
to such Claims:

                   a.     Holders of Claims who, on or before the Voting Record Date, have timely
                          filed a Proof of Claim (or an untimely Proof of Claim that has been Allowed
                          as timely by the Court under applicable law on or before the Voting Record
                          Date) that: (i) has not been expunged, disallowed, disqualified, withdrawn,
                          or superseded prior to the Voting Record Date; and (ii) is not the subject of
                          a pending objection filed with the Court on or prior to September 21, 2020
                          at 4:00 p.m. (prevailing Eastern Time) pending a Resolution Event as
                          provided herein; provided that a Holder of a Claim that is the subject of a
                          pending objection on a “reduce and allow” basis shall receive a Solicitation
                          Package and be entitled to vote such Claim in the reduced amount contained
                          in such objection absent a further order of the Bankruptcy Court;
                   b.     Holders of Claims that are listed in the Schedules, provided that Claims that
                          are scheduled as contingent, unliquidated, or disputed (excluding such
                          scheduled disputed, contingent, or unliquidated Claims that have been paid
                          or superseded by a timely Filed Proof of Claim) shall be allowed to vote
                          only in the amounts set forth in section C(3) of these Solicitation and Voting
                          Procedures;
                   c.     Holders whose Claims arise:
                          (i)      pursuant to an agreement or settlement with the Debtors, as reflected
                          in a document filed with the Court;
                          (ii)     from an order entered by the Court; or

                                                    4
RLF1 23911978v.1
                   Case 20-11266-JTD      Doc 533      Filed 08/24/20    Page 5 of 10




                          (iii) from a document executed by the Debtors pursuant to authority
                          granted by the Court, in each case regardless of whether a Proof of Claim
                          has been filed or the Claim was scheduled as contingent, unliquidated, or
                          disputed;
                   d.     Holders of any Disputed Claim that has been temporarily allowed to vote
                          on the Plan pursuant to Bankruptcy Rule 3018; and
                   e.     with respect to any Entity described in subparagraphs (a) through (d) above,
                          who, on or before the Voting Record Date, has transferred such Entity’s
                          Claim to another Entity, the assignee of such Claim; provided that such
                          transfer or assignment has been fully effectuated pursuant to the procedures
                          set forth in Bankruptcy Rule 3001(e) and such transfer is reflected on the
                          Claims Register on the Voting Record Date.

         2.        Establishing Claim Amounts for Voting Purposes.

       Holders of Class 3 (Convenience Unsecured Claims) and Class 4 (General Unsecured
Claims) shall be entitled to vote the amount of its Claim Allowed in accordance with the
procedures set forth below.3 In tabulating votes, the amount of the Claim associated with each
claimant’s vote shall be determined as follows:
               a.      the Claim amount: (i) settled and/or agreed upon by the Debtors, as reflected
                       in a document filed with the Court; (ii) set forth in an order of the Court; or
                       (iii) set forth in a document executed by the Debtors pursuant to authority
                       granted by the Bankruptcy Court;
               b.      the Claim amount Allowed (temporarily or otherwise) pursuant to a
                       Resolution Event;
               c.      the Claim amount contained in a Proof of Claim that has been timely filed
                       (or deemed timely filed by the Court under applicable law), except for any
                       amounts asserted on account of any interest accrued after the Petition Date;
                       provided, however, that Ballots cast by Holders of Claims who timely file
                       a Proof of Claim in respect of a contingent Claim (for example, a claim
                       based on litigation) or in a wholly-unliquidated or unknown amount that is
                       not the subject of a pending objection, based on a reasonable review of the
                       Proof of Claim and supporting documentation by the Debtors or their
                       advisors, will count for satisfying the numerosity requirement of section
                       1126(c) of the Bankruptcy Code and will count in the amount of $1.00
                       solely for the purposes of satisfying the dollar amount provisions of section
                       1126(c) of the Bankruptcy Code, and, if a Proof of Claim is filed as partially
                       liquidated and partially unliquidated, such Claim will be Allowed for voting
                       purposes only in the liquidated amount; provided, further, however, that to
                       the extent the Claim amount contained in the Proof of Claim is different
                       from the Claim amount set forth in a document filed with the Court
                       referenced in subparagraph (a) above, the Claim amount in the document

         3
          The Claim amounts established herein shall control for voting purposes only and shall not
constitute the Allowed amount of any Claim. Moreover, any amounts filled in on Ballots by the Debtors
through the Voting Agent, as applicable, are not binding for purposes of allowance and distribution.
                                                   5
RLF1 23911978v.1
                   Case 20-11266-JTD       Doc 533      Filed 08/24/20     Page 6 of 10




                          filed with the Court shall supersede the Claim amount set forth on the
                          respective Proof of Claim;
                   d.     the Claim amount listed in the Schedules, provided that such Claim is not
                          scheduled as contingent, disputed, or unliquidated; if a Claim is liquidated
                          in the Debtors’ Schedules as contingent, unliquidated, or disputed and a
                          proof of claim was not (i) filed by the applicable bar date for filing Proofs
                          of Claim established by the Court or (ii) deemed timely filed by an order of
                          the Court prior to the Voting Record Date, such Claim shall be disallowed
                          for voting purposes; provided, however, if the applicable bar date has not
                          yet passed, such Claim shall be entitled to vote at $1.00;
                   e.     Holders of Proofs of Claim filed for $0.00 are not entitled to vote;
                   f.     Claims that have been paid or otherwise satisfied are disallowed for voting
                          purposes;
                   g.     notwithstanding anything to the contrary contained herein, any creditor who
                          has filed or purchased duplicate Claims within the same Voting Class shall,
                          to the extent possible, be provided with only one Solicitation Package and
                          one Ballot for voting a single Claim in such Class, regardless of whether the
                          Debtors have objected to such duplicate Claims; and
                   h.     in the absence of any of the foregoing, such Claim shall be disallowed for
                          voting purposes. If a Proof of Claim is amended, the last filed Claim shall
                          be subject to these rules and will supersede any earlier filed Claim, and any
                          earlier filed Claim will be disallowed for voting purposes.
                   i.     General Unsecured Claims of more than $2,500 are presumed to be Class 4
                          Claims but, pursuant to the Solicitation Procedures Order and the terms of
                          the Plan, Holders of Class 4 Claims (i.e., unsecured Claims of more than
                          $2,500) may elect to be treated as a Class 3 Claim for voting purposes and
                          substantive treatment under the Plan. PLEASE NOTE: such election will
                          affect the treatment of the Claim, as set forth in the Plan, including (i) so
                          long as the Claim is not subject to a pending objection on the Effective Date,
                          it will be Allowed in the amount of $2,500 on the Effective Date, and (ii)
                          the Holder of the Claim will receive a distribution in full and complete
                          satisfaction on account of such Claim on the Effective Date or as shortly
                          thereafter as it practicable. In the event that a Class 3 Claim, including a
                          Class 4 Claim that elects to be treated as a Class 3 Claim, is the subject of
                          any objection on the Effective Date, the Holder of the Claim will receive a
                          distribution in full and complete satisfaction on account of such Claim on
                          once such objection has been resolved. Any election to by a holder of a
                          Class 4 Claim to be treated as a Class 3 Convenience Claim will be
                          irrevocable after September 18, 2020 at 4:00 p.m. (prevailing Eastern
                          Time).

         3.        Voting and Ballot Tabulation Procedures. The following voting procedures and
                   standard assumptions shall be used in tabulating Ballots, subject to the Debtors’
                   right to waive, any of the below specified requirements for completion and
                   submission of Ballots so long as such requirement is not otherwise required by the
                   Bankruptcy Code, Bankruptcy Rules, or Local Rules.

                                                    6
RLF1 23911978v.1
                   Case 20-11266-JTD      Doc 533       Filed 08/24/20     Page 7 of 10




                   a.    except as otherwise provided in the Solicitation and Voting Procedures,
                         unless the Ballot being furnished is timely submitted on or prior to the
                         Voting Deadline (as the same may be extended by the Debtors), the Debtors
                         shall reject such Ballot as invalid and, therefore, shall not count it in
                         connection with Confirmation of the Plan;
                   b.    the Voting Agent will date-stamp all Ballots when received. The Voting
                         Agent shall retain the original Ballots of hard copy Ballots and an electronic
                         copy of the same for a period of one year after the Effective Date of the
                         Plan, unless otherwise ordered by the Court;
                   c.    the Debtors will file with the Court no later than September 23, 2020, a
                         voting report (the “Voting Report”). The Voting Report shall, among other
                         things, delineate every Ballot that does not conform to the voting
                         instructions or that contains any form of irregularity including, but not
                         limited to, those Ballots that are late or (in whole or in material part)
                         illegible, unidentifiable, lacking signatures or lacking necessary
                         information, received via facsimile or damaged (“Irregular Ballots”). The
                         Voting Report shall indicate the Debtors’ intentions with regard to such
                         Irregular Ballots;
                   d.    the method of delivery of Ballots to be sent to the Voting Agent is at the
                         election and risk of each Holder, and except as otherwise provided, a Ballot
                         will be deemed delivered only when the Voting Agent actually receives the
                         executed Ballot;
                   e.    each Ballot has to be executed by the Entity submitting such Ballot.
                         Delivery of a Ballot to the Voting Agent by facsimile, or any electronic
                         means other than expressly provided in these Solicitation and Voting
                         Procedures will not be valid;
                   f.    no Ballot should be sent to the Debtors, the Debtors’ agents (other than the
                         Voting Agent), or the Debtors’ financial or legal advisors, and if so sent will
                         not be counted;
                   g.    if multiple Ballots are received from the same Holder with respect to the
                         same Claim prior to the Voting Deadline, the last properly executed Ballot
                         timely received will be deemed to reflect that voter’s intent and will
                         supersede and revoke any prior Ballot;
                   h.    Holders must vote all of their Claims within a particular Class either to
                         accept or reject the Plan and may not split any votes. Accordingly, a Ballot
                         that partially rejects and partially accepts the Plan will not be counted.
                         Further, to the extent there are multiple Claims or Interests within the same
                         Class, the Debtor may, in their discretion, aggregate the Claims or Interests
                         of any particular Holder within a Class for the purpose of counting votes; i.
                         a person signing a Ballot in its capacity as a trustee, executor, administrator,
                         guardian, attorney in fact, officer of a corporation, or otherwise acting in a
                         fiduciary or representative capacity of a Holder of Claims must indicate
                         such capacity when signing;
                   i.    the Debtors, subject to a contrary order of the Court, may waive any defects
                         or irregularities as to any particular Irregular Ballot at any time, either


                                                    7
RLF1 23911978v.1
                   Case 20-11266-JTD      Doc 533      Filed 08/24/20     Page 8 of 10




                         before or after the close of voting, and any such waivers will be documented
                         in the Voting Report;
                   j.    neither the Debtors, nor any other Entity, will be under any duty to provide
                         notification of defects or irregularities with respect to delivered Ballots
                         other than as provided in the Voting Report, nor will any of them incur any
                         liability for failure to provide such notification;
                   k.    unless waived or as ordered by the Court, any defects or irregularities in
                         connection with deliveries of Ballots must be cured prior to the Voting
                         Deadline or such Ballots will not be counted;
                   l.    in the event a designation of lack of good faith is requested by a party in
                         interest under section 1126(e) of the Bankruptcy Code, the Court will
                         determine whether any vote to accept or reject the Plan cast with respect to
                         that Claim will be counted for purposes of determining whether the Plan has
                         been accepted or rejected;
                   m.    subject to any contrary order of the Court, the Plan Proponents reserve the
                         right to reject any and all Ballots not in proper form, the acceptance of
                         which, in the Plan Proponents’ opinion, would not be in accordance with
                         the provisions of the Bankruptcy Code or the Bankruptcy Rules; provided
                         that any such rejections will be documented in the Voting Report;
                   n.    if a Claim has been estimated or otherwise Allowed for voting purposes
                         only by order of the Court, such Claim shall be temporarily Allowed in the
                         amount so estimated or Allowed by the Court for voting purposes only, and
                         not for purposes of allowance or distribution;
                   o.    if an objection to a Claim is filed, such Claim shall be treated in accordance
                         with the procedures set forth herein;
                   p.    the following Ballots shall not be counted in determining the acceptance or
                         rejection of the Plan: (i) any Irregular Ballot; (ii) any Ballot cast by any
                         Entity that does not hold a Claim in a Voting Class; (iii) any Ballot cast for
                         a Claim scheduled as unliquidated, contingent, or disputed for which no
                         Proof of Claim was timely filed; (iv) any unsigned Ballot or Ballot lacking
                         an original signature (for the avoidance of doubt, a Ballot cast via the online
                         balloting portal will be deemed to be an original signature); (v) any Ballot
                         not marked to accept or reject the Plan or marked both to accept and reject
                         the Plan; and (vi) any Ballot submitted by any Entity not entitled to vote
                         pursuant to the procedures described herein;
                   q.    after the Voting Deadline, no Ballot may be withdrawn or modified without
                         the prior written consent of the Plan Proponents;
                   r.    the Plan Proponents are authorized to enter into stipulations with the Holder
                         of any Claim agreeing to the amount of a Claim for voting purposes;
                   s.    where any portion of a single Claim has been transferred to a transferee, all
                         Holders of any portion of such single Claim or Interest will be: (i) treated
                         as a single creditor for purposes of the numerosity requirements in section
                         1126(c) of the Bankruptcy Code (and for the other voting and solicitation
                         procedures set forth herein), and (ii) required to vote every portion of such
                         Claim or Interest collectively to accept or reject the Plan. In the event that:
                         (x) a Ballot, (y) a group of Ballots within a Voting Class received from a

                                                   8
RLF1 23911978v.1
                   Case 20-11266-JTD     Doc 533      Filed 08/24/20    Page 9 of 10




                         single creditor, or (z) a group of Ballots received from the various Holders
                         of multiple portions of a single Claim partially reject and partially accept
                         the Plan, such Ballots shall not be counted; and
                   t.    the ballot of any Holder of a Class 4 Claim that elects to be treated as a
                         Class 3 (Convenience) Claim will be treated as a Class 3 Claim for voting
                         purposes

E.       Objections to Plan Confirmation and Confirmation Hearing Date.

The deadline for filing objections to the Plan is on or before September 21, 2020 at 4:00 p.m.
(prevailing Eastern Time) (the “Plan Objection Deadline”). Any objection to the Plan must: (a)
be in writing; (b) conform to the Bankruptcy Rules, the Local Rules, and any orders of the Court;
(c) state with particularity the basis and nature of any objection to the Plan and, if practicable, a
proposed modification to the Plan that would resolve such objection; and (d) be filed with the
Court (contemporaneously with a proof of service) and served upon the following parties so as to
be actually received prior to the Plan Objection Deadline: (a) counsel to the Debtors: Mark D.
Collins, Esquire and Jason M. Madron, Esquire at Collins@rlf.com and Madron@rlf.com,
respectively (b) counsel to the Committee, Robert J. Gayda, Esquire and Jeffrey R. Waxman,
Esquire at gayda@sewkis.com and jwaxman@morrisjames.com, respectively; and (c) counsel to
the Office of the United States Trustee, Timothy Fox, Jr., Esquire at Timothy.Fox@usdoj.gov.

The hearing at which the Court will consider confirmation of the Plan (the “Confirmation
Hearing”) will commence on September 25, 2020 at 10:00 a.m. (prevailing Eastern Time),
before the Honorable John T. Dorsey, in the United States Bankruptcy Court for the District of
Delaware. PLEASE NOTE THAT, due to COVID-19, it is unclear at this time whether the
Confirmation Hearing will be held in person or through telephonic and/or video appearance. All
parties should contact the Debtors’ counsel or check with the Debtors’ website at
https://www.donlinrecano.com/Clients/pqny/Index on or prior to September 18, 2020 to check
whether the hearing will go forward in person or by remote means.

PLEASE BE ADVISED: THE CONFIRMATION HEARING MAY BE CONTINUED FROM
TIME TO TIME BY THE COURT OR THE DEBTORS WITHOUT FURTHER NOTICE
OTHER THAN BY SUCH ADJOURNMENT BEING ANNOUNCED IN OPEN COURT OR
BY A NOTICE OF ADJOURNMENT FILED WITH THE COURT AND SERVED ON ALL
PARTIES ENTITLED TO NOTICE.

ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
INJUNCTION PROVISIONS, AND ARTICLE VIII CONTAINS A THIRD PARTY
RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN
CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED THEREUNDER.

F.       Amendments to the Plan and Solicitation and Voting Procedures.

       The Plan Proponents reserve the right to make non-substantive or immaterial changes to
the Disclosure Statement, Disclosure Statement Hearing Notice, Plan, Confirmation Hearing
Notice, Solicitation Packages, Non-Voting Status Notices, Ballots, Publication Notice, Cover

                                                  9
RLF1 23911978v.1
               Case 20-11266-JTD    Doc 533       Filed 08/24/20   Page 10 of 10




Letter, Solicitation and Voting Procedures, Plan Supplement Notice, Assumption and Rejection
Notices, Voting and Tabulation Procedures, and related documents without further order of the
Court, including changes to correct typographical and grammatical errors, if any, and to make
conforming changes to the Disclosure Statement, the Plan, and any other materials in the
Solicitation Packages before distribution.


 Mark D. Collins (No. 2981)                        Jeffrey R. Waxman (No. 4159)
 Michael J. Merchant (No. 3854)                    Eric J. Monzo (No. 5214)
 Jason M. Madron (No. 4431)                        Brya M. Keilson (No. 4643)
 Brendan J. Schlauch (No. 6115)                    MORRIS JAMES LLP
 RICHARDS, LAYTON & FINGER, P.A.                   500 Delaware Avenue, Suite 1500
 One Rodney Square                                 Wilmington, DE 19801
 920 North King Street                             Email: jwaxman@morrisjames.com
 Wilmington, DE 19801                              Email: emonzo@morrisjames.com
 Email: collins@rlf.com                            Email: bkeilson@morrisjames.com
 Email: merchant@rlf.com
 Email: madron@rlf.com                                  -and-
 Email: schlauch@rlf.com
                                                   Robert J. Gayda, Esquire
 Counsel to the Debtors                            Catherine V. LoTempio, Esquire
 and Debtors in Possession                         SEWARD & KISSEL LLP
                                                   One Battery Park Plaza
                                                   New York, NY 10004
                                                   Email: gayda@sewkis.com
                                                   Email: lotempio@sewkis.com

                                                   Counsel to the Official Committee of
                                                   Unsecured Creditors




                                             10
RLF1 23911978v.1
